Citation Nr: 0014701	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-05 195A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying the veteran's claim that new and material 
evidence had been submitted to reopen his claim for service 
connection for frozen feet should be revised or reversed on 
the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Virginia Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from August 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse a 
February 1998 decision of the Board.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied the 
veteran's claim that new and material evidence had been 
submitted to reopen his claim for service connection for 
frozen feet.

2.  The February 1998 Board decision was reasonably supported 
by the evidence then of record.


CONCLUSION OF LAW

The February 1998 Board decision denying the veteran's claim 
that new and material evidence had been submitted to reopen 
his claim for service connection for frozen feet was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record at the time of the Board's February 1998 decision 
showed that the Board had denied the veteran's claim for 
service connection for the residuals of frozen feet in a 
decision entered in June 1985.  It was reported in the 
February 1998 decision that the evidence added to the record 
since the June 1985 decision included a 1992 response to a 
request for service records, Department of Veterans Affairs 
(VA) treatment records covering the period from 1983 to 1997 
and a report of a 1996 VA medical examination.  It was noted 
that numerous statements had been received from the veteran.

It was stated in the February 1998 Board decision that the 
veteran had provided no medical evidence that he currently 
had frostbite residuals and that the arguments presented by 
the veteran and his representative, that the veteran was 
experiencing frostbite residuals as a result of exposure 
during service, were largely repetitive.  It was pointed out 
that the veteran did not have the necessary medical expertise 
to attribute his current disability to frostbite sustained in 
service and the decision concluded that the additional 
evidence submitted since the June 1985 decision was 
essentially cumulative and did not raise a reasonable 
possibility of changing the prior outcome.

Analysis

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

In this case, a motion for review of the February 1998 Board 
decision on the grounds of clear and unmistakable error has 
been initiated.  However, neither the veteran nor his 
representative specifically alleges any clear and 
unmistakable error of law or fact in the decision made by the 
Board based upon the evidence of record as of February 28, 
1998, the date the decision was promulgated.

Rather, the veteran states that he has earned and deserves 
the claimed benefit and continues to present essentially the 
same argument which was addressed in the earlier Board 
decisions, that his problems with his feet and legs were 
incurred in service.  This argument suggests continued 
disagreement as to how the facts were weighed or evaluated.  
Pursuant to 38 C.F.R. § 20.1403(d), such an allegation fails 
on its face to constitute a viable claim of clear and 
unmistakable error in the February 1998 Board decision.

The Board is unable to find any error of fact or law in the 
February 1998 decision which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  No viable allegation of clear and 
unmistakable error has been presented in the February 1998 
Board decision that denied the veteran's claim that new and 
material evidence had been submitted to reopen his claim for 
service connection for frozen feet.  In the absence of any 
such clear and unmistakable error, the veteran's motion must 
be denied.



ORDER

In the absence of clear and unmistakable error in the 
February 1998 decision of the Board that denied the veteran's 
claim that new and material evidence had been submitted to 
reopen his claim for service connection for frozen feet, the 
veteran's motion is denied.



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


 


